Citation Nr: 0923409	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to May 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The Board notes that the Veteran submitted additional 
evidence consisting of a January 2009 statement from his 
wife's military supervisor.  No waiver was received in 
connection with such evidence.  When the Board receives 
pertinent evidence that was not initially considered by the 
agency of original jurisdiction (AOJ), the evidence must be 
referred to the AOJ for review unless such review is waived.  
38 C.F.R. §§ 20.800, 20.1304(c) (2008).  However, evidence is 
not pertinent if it has no bearing on the issues on appeal.  
38 C.F.R. § 20.1304(c).  Here, the additional evidence 
purports to verify the occurrence of the Veteran's claimed 
in-service stressor and his resulting knee injury.  However, 
as will be discussed infra, the information in this statement 
is duplicative of that contained in the Veteran wife's 
statement, dated in May 2008, that was previously submitted 
in support of his claim.  The Board finds that the additional 
evidence has no bearing on the appellate issues because it is 
duplicative of the evidence already considered by the AOJ.  
Therefore, the Board may proceed with a  decision without 
prejudice to the Veteran.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  There is no competent and credible evidence of record 
corroborating the Veteran's claimed in-service stressor.

3.  The Veteran does not have PTSD as the result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the AOJ.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA in accordance with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Three letters 
sent before the June 2006 rating decision, dated in April 
2004, September 2005, and March 2006, informed the Veteran of 
the evidence and information necessary to substantiate his 
claim of entitlement to service connection for PTSD, as well 
as his and VA's respective responsibilities in obtaining such 
evidence and information.  Specifically, the April 2004 
letter informed the Veteran that he should clearly describe 
the stressful event(s) that caused his PTSD.  He was advised 
that he must provide sufficient details concerning the 
stressor(s), including exact dates (month, day, year), the 
unit to which he was assigned at the time of the event(s), 
and names and places linked to the event(s) in order for VA 
to confirm that the cited stressor(s) occurred during active 
duty.  Additionally, the Veteran was requested to complete 
and return an enclosed PTSD Questionnaire and to identify or 
provide any VA or private treatment records pertinent to his 
PTSD.  The September 2005 and March 2006 letters again 
requested the Veteran to provide specific details concerning 
his claimed stressor(s) and complete the PTSD Questionnaire.  

After the initial unfavorable decision was issued in June 
2006, a May 2008 letter advised the Veteran of the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess/Hartman, 19 
Vet. App. 473.  While proper VCAA notice must be sent prior 
to the initial unfavorable rating decision, see Pelegrini, 18 
Vet. App. at 119-20, such a timing defect may be cured by 
readjudicating the veteran's claim after a VCAA compliant 
notice has been sent.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  A statement of the case 
constitutes a readjudication of the veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377 (2006).  In the 
instant case, after the May 2008 letter was issued, the 
Veteran's claim was readjudicated in a September 2008 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.    

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  This duty includes assisting a 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
regard, the Veteran's service treatment and personnel 
records, as well as his private psychiatrist's evaluation, 
have been obtained and considered in connection with the 
adjudication of his claim.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  However, 
the Board observes that the Veteran has not been provided 
with a VA examination in order to determine whether his PTSD 
is related to active service.
 
In determining whether the duty to assist requires VA to 
provide a medical examination or obtain a medical opinion 
concerning a veteran's claim, the following four factors must 
be considered: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumptive period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The third factor establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  Id. at 83.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
Id. 
 
The Board finds that a VA examination is not necessary in 
this case because the Veteran's claimed stressor is not 
verified by the evidence of record, as is discussed below.  
In the absence of a verified in-service stressor, there is no 
competent basis upon which to conclude that the Veteran's 
current PTSD is related to service.  As such, a VA 
examination would not yield any information that could 
benefit his claim in any way.  Therefore, the Board finds 
that the medical evidence of record is sufficient to 
adjudicate the Veteran's service connection claim without 
further development.  

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case.  As such, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.

II.  Analysis

The Veteran alleges that, while on active duty service in 
Germany, he was involved in a jeep accident in June 1980.  He 
states that he was thrown from a jeep in which he was a 
passenger and suffered a serious, chronic left knee injury 
when he tried to get up and fell on a rock.  He contends that 
he currently has PTSD as a result of that event and that he 
is entitled to service connection for such disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To be entitled to service connection for PTSD, the record 
must include the following: (1) medical evidence establishing 
a diagnosis of the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

Concerning the first element, a current PTSD diagnosis, the 
Board notes that VA has adopted the diagnostic criteria for 
mental disorders, including those related to stressors, set 
forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV).  See 38 C.F.R. § 4.125.  Under these criteria, there are 
two requirements as to the sufficiency of an asserted 
stressor: (1) the veteran must have been exposed to a 
traumatic event in which he or she experienced, witnessed, or 
was confronted with an event(s) that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) his or her 
response must have involved intense fear, helplessness, or 
horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a 
stressor for a PTSD diagnosis is a medical determination and, 
where a current diagnosis exists, the sufficiency of the 
claimed in-service stressor is presumed.  Id.

With regard to the second element to be entitled to service 
connection for PTSD, evidence that an in-service stressor 
actually occurred, the necessary evidence varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f).  If it is established through military 
citation or other evidence that a veteran engaged in combat 
with the enemy, and the claimed stressor is related to such 
combat, then, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
is sufficient evidence as to the reported stressor's actual 
occurrence.  See id.  However, where a determination is made 
that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the stressor.  See Daye v. Nicholson, 20 
Vet. App. 512, 515 (2006); Sizemore v. Principi, 18 Vet. App. 
264, 270 (2004); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  In such cases, service records or other credible 
statements must corroborate the occurrence of the claimed 
stressor.  See Cohen, 10 Vet. App. at 142; Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  There need not be 
corroboration of every detail, such as the veteran's actual 
presence during the stressor event.  Id.  Evidence that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred strongly suggests that 
he or she was, in fact, exposed to the stressor event.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In the instant case, the Veteran contends that his current 
PTSD is the result of being thrown from a jeep during an in-
service accident in June 1980 and sustaining a serious, 
chronic left knee injury when he tried to get up and fell on 
a rock.  

The Veteran has submitted a private psychiatric evaluation by 
Dr. Hoeper, dated in January 2004, to show a current 
diagnosis of PTSD.  Dr. Hoeper opined that, based on the 
Veteran's report of being thrown from a jeep during service 
and injuring his knee when he landed on a rock, he currently 
has PTSD.  Dr. Hoeper noted that the Veteran reported having 
postural dizziness since the jeep accident and nightmares 
since 1980.  The Veteran further reported currently having 
sleep difficulties, intrusive thought, hypervigilance, mild 
recent memory impairment, hallucinations of vehicles driving 
up and strange noises in his house when no one is there, and 
depression with frequent crying. 

As noted above, the evidence necessary to establish the 
occurrence of an in-service stressor varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f).  Although the Veteran does not claim that 
his injury occurred during combat, the Board has reviewed the 
evidence of record to make such a determination.  The 
Veteran's personnel records reflect that his military 
occupational specialties were telecommunications center 
operator and military policeman.  See Personnel Qualification 
Record; DD Form 214 (Certificate of Release or Discharge from 
Active Duty).  Although he received commendations as a 
marksman and hand grenade expert, see id., these do not 
establish participation in combat.  Moreover, the Veteran 
served during peacetime.  Therefore, the Board finds that the 
evidence of record does not support the conclusion that the 
Veteran engaged in combat with the enemy.  As such, 
corroborating evidence in addition the to the Veteran's lay 
testimony, such as service records or other credible 
statements, are necessary to establish the occurrence of the 
claimed in-service stressor.  See Pentecost, 16 Vet. App. at 
128; Cohen, 10 Vet. App. at 142.

In this regard, the Veteran has submitted a statement from 
his wife, dated in May 2008.  The Veteran's wife states that 
they met in the military while they were both stationed in 
Germany and they were married at the time of the accident.  
As relevant to verification of the claimed in-service 
stressor, she states that her supervisor informed her that 
the Veteran had been involved in a jeep accident and she 
should check on him in the hospital.  She visited the Veteran 
that day, and he told her that he had been thrown from a jeep 
in an accident and had fallen and seriously injured his knee 
when he tried to get up and fell on a rock.  She states that 
the Veteran was in a cast from toe to hip for approximately 
two months and went through physical therapy for 
approximately 30 days afterwards.  She further states that 
the Veteran has been a nervous person and had constant 
complaints of knee pain since that time.

Additionally, the Veteran has submitted a statement from his 
wife's supervisor, dated in January 2009.  The supervisor 
states that, sometime in 1980, he was notified that the 
Veteran was involved in a vehicle accident.  He informed the 
Veteran's wife of the accident and told her to go check on 
him in the hospital.  He did not visit the Veteran that day 
or speak with him about the incident.  However, the 
supervisor states that, a few days later, the Veteran's wife 
told him that he had been thrown from a jeep from the impact 
of the accident, that he was disoriented when he tried to get 
up, and that he fell on a rock and seriously injured his 
knee.  The supervisor further states that the Veteran's wife 
informed him a few months later that the Veteran had to wear 
a cast from toe to hip for approximately two months and was 
subsequently in physical therapy for approximately 30 days.

The Veteran's service treatment records reflect that he was 
treated for a left knee injury from late May to early July 
1980 at the Eschborn Dispensary and Orthopedic Clinic at the 
97th General Hospital in Frankfurt, Germany.  In late May 
1980, the Veteran reported that his left knee had been 
swollen for five days and that he "fell near [a] jeep."  He 
was told to use crutches for one week.  A few days later, he 
complained of continued pain in his left knee and had 
moderate swelling, slight discoloration, slight pain but good 
range of motion when flexing, and sharp pain with pressure.  
He was diagnosed with a left medial collateral ligament 
strain with no meniscus damage, and a cylinder cast was 
applied to his left knee for 21 days.  Several days later, in 
early June, the Veteran was treated for complaints of pain in 
his left leg when standing or moving, and he stated that he 
was having trouble walking downstairs in his barracks with 
his cast.  A few weeks later, in mid-June, the Veteran 
continued to complain of pain in his cast, and the cast was 
set to be removed.  In early July 1980, the cast had recently 
been removed and the Veteran had limited range of motion in 
his left knee, along with some edema and discoloration on the 
posterior of his lower leg.  He was advised to perform knee 
flexion exercises after applying heat to the knee.  The 
Veteran's May 1982 exit examination reflects that his lower 
extremities were normal.  

As noted above, the AOJ repeatedly requested the Veteran to 
provide additional details concerning his claimed in-service 
stressor, such as the people and places involved, in order to 
allow VA to verify the occurrence of the event.  See Letters 
to Veteran, dated in April 2004, September 2005, and March 
2006.  The Veteran repeatedly refused to provide additional 
details, insisting that his service treatment records, his 
wife's May 2008 statement, and his January 2004 private 
psychological evaluation were sufficient to support his 
claim.  See Veteran's Statements in Support of Claim, dated 
in April 2004 and October 2005; Veteran's handwritten note, 
received March 2006.  Based on the limited information that 
was provided, the AOJ requested a line of duty confirmation 
from the National Personnel Records Center (NPRC) concerning 
the Veteran's reported jeep injury in June 1980 and was 
informed that such information was not a matter of record.  
See Request for Information, completed November 2006.  In 
addition, the AOJ requested clinical records concerning 
inpatient treatment from March 1980 through June 1980 at the 
97th General Hospital in Frankfurt, Germany, for a left leg 
injury after being thrown from a jeep.  See Request for 
Information, completed September 2008.  No such records were 
located.  See id.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert, 1 Vet. App. at 57.  Competency of evidence differs 
from weight and credibility: the former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Competent lay evidence is 
evidence provided by an individual who has personal 
knowledge, derived from his or her own senses, of facts or 
circumstances, which conveys matters that can be observed and 
described by a lay person.  See 38 C.F.R. § 3.159(a)(2).  
Credible testimony is that which is plausible or capable of 
being believed.  Caluza, 7 Vet. App. at 511.  Factors to be 
considered in determining credibility include internal 
consistency, facial plausibility, consistency with other 
evidence submitted on behalf of the claim, existence of 
interest or bias, and demeanor of the witness.  Id.; see also 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Competent 
lay evidence may be sufficient in and of itself to support a 
claim; however, the Board, as fact finder, retains the 
discretion to make credibility determinations and weigh the 
lay and medical evidence submitted.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report that he 
suffered a severe knee injury after being thrown from a jeep 
during an in-service accident in June 1980 because these are 
events that he was capable of observing with his own senses.  
Similarly, his wife is competent to state that her supervisor 
told her that the Veteran had been involved in a jeep 
accident, that she visited the Veteran that day and he told 
her that he had been thrown from a jeep and injured his knee, 
that he was in a full-leg cast for nearly two months, and 
that he continued to have knee pain since that time.  
Additionally, the Veteran's wife's supervisor is competent to 
testify that he was informed that the Veteran was involved in 
a vehicle accident in 1980, that he notified the Veteran's 
wife of that fact, and that she recounted to him the details 
surrounding the accident.

However, the Board finds that the above statements by the 
Veteran, his wife, and his wife's supervisor are not credible 
because they are inconsistent with other evidence submitted 
on behalf of the claim.  Specifically, the Veteran's service 
treatment records reflect that he did not seek treatment for 
left knee pain until it had been swollen for five days, and 
he stated at that time that he had fallen near a jeep.  He 
did not mention any accident or say that he had been thrown 
from a jeep.  Statements made by the Veteran for the purposes 
of medical treatment may be afforded greater probative value 
because he had a strong motive to tell the truth in order to 
receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).  In addition, these statements were made at the 
time of the injury in 1980, as opposed to the statements by 
the Veteran, his wife, and her supervisor nearly 30 years 
later, when their recollections may have faded.  Moreover, 
the AOJ's two requests for information from the NPRC 
concerning the claimed jeep accident, including a line of 
duty confirmation and clinical records of treatment for a 
resulting injury, received responses that there was no such 
information of record.

As such, the Board finds that there is no evidence of record 
verifying the Veteran's alleged in-service stressor of being 
thrown from a jeep during an accident and injuring his left 
knee when he tried to stand up and fell on a rock.  
Accordingly, because VA is unable to confirm that the 
Veteran's claimed stressor actually occurred, he is unable to 
meet one of the required criteria to establish entitlement to 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  The Board concludes that the doctrine is 
not applicable to the instant appeal because the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, his claim 
must be denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


